Case 8:20-cv-00998-MWF-ADS Document 30 Filed 03/10/21 Page 1 of 2 Page ID #:404



    1

    2

    3

    4

    5

    6

    7

    8
                          UNITED STATES DISTRICT COURT
    9
                        CENTRAL DISTRICT OF CALIFORNIA
   10

   11                                          CASE NO. 8:20-cv-00998-MWF ADS
        JOHN ROE, JANE ROE AND
   12   JOHN ROE II,                           Hon. Michael W. Fitzgerald
   13               Plaintiffs and Punitive    JUDGMENT
                    Class Representatives,
   14
                        vs.
   15
        RIVIAN AUTOMOTIVE, LLC, and
   16   DOES 1 through 10, inclusive,
   17
                        Defendants.
   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28

                                              JUDGMENT
Case 8:20-cv-00998-MWF-ADS Document 30 Filed 03/10/21 Page 2 of 2 Page ID #:405



    1         Pursuant to the Court’s December 12, 2020 Order Granting Defendant
    2   Rivian Automotive, LLC’s (“Rivian”) Motion For Sanctions (Doc. 26), as well
    3   as the Court’s February 11, 2021 Order Apportioning Sanctions (Doc. 28), IT IS
    4   HEREBY ORDERED, ADJUDGED, AND DECREED that:
    5        1. Rivian shall have judgment in its favor against Plaintiffs’ counsel
    6           Timothy M. Cojocnean in the amount of $67,221.92;
    7        2. Rivian shall have judgment in its favor against Plaintiff Keenan Moody
    8           in the amount of $8,402.74; and
    9        3. Rivian shall have judgment in its favor against Plaintiff Sara Karp in
   10           the amount of $8,402.74.
   11        IT IS SO ORDERED.
   12

   13
        Dated: March 10, 2021
                                             MICHAEL W. FITZGERALD
   14                                        United States District Judge
   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28

                                                -2-
                                             JUDGMENT
